Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 20, 23 are pending.

Election/Restrictions
Applicant’s election of the invention of Group I without traverse in the reply filed on 11/26/2021 is acknowledged. Applicant elects Vit E-TPGS as emulsifier, propylene glycol as the co-solvent, canola oil as the vegetable oil, peppermint oil as flavoring agent, vitamin C as stabilizer or antioxidant, vitamin C as reducing agent and ethylene diamine tetraacetic acid as the absorption enhancer as the species.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-16, 20, 23 are examined herein on the merits so far as they read on the elected species. 
In view of the art co-solvents glycerin, erythritol, xylitol in instant claim 7; stabilizer or antioxidants tocopherols and reducing agent L-ascorbic acid-6-palmitate in instant claim 10; and absorption enhancers esters of capric acid, caprylic acid as in instant claim 12 are included in the species, and in the below rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1) Claim 1-16, 20, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-16, 20, 23 contain the abbreviations CBD, THC which renders the claims vague. Where an abbreviation name is used in a claim as a limitation, the claim scope is uncertain since the abbreviation cannot be used properly to identify the compound, accordingly, the claims are vague, and indefinite. Insertion of full name or structure of the compound will be favorably considered.

2) Claims 4, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “(the Comparator formulation)” in the claim. It is not clear if the recitation “the Comparator formulation” is part of the claim. If it is intended to be part of the claim as a limitation, it cannot be enclosed in the parenthesis.
Claim 8 recites “(hemp oil)” in the claim. It is not clear if the recitation “hemp oil” is part of the claim. If it is intended to be part of the claim as a limitation, it cannot be enclosed in the parenthesis.

3) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites at several places “i.e….”. The phrase "i.e…." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, if the limitations are intended to be part of the claim as a limitation, they cannot be enclosed in the parenthesis.

Claim 12 recites “flavonoid glycosides(naringin)”, “triterpenoid saponins (glycyrrhizin [(3,18)-30-hydroxy-11,30-dioxoolean-12-en-3-yl 2-0-glucopyranuronosyl-Dglucopyranosiduronic acid])”, “allicin (garlic)”, “terpenes (ginkgolide A, B, C and J)” in the claim. It is not clear if the recitations in parenthesis are part of the claim. If they are intended to be part of the claim as a limitation, they cannot be enclosed in the parenthesis. Furthermore, it is pointed out that claim 12 at several places recites compounds in parenthesis. If they are intended to be part of the claim as a limitation, they cannot be enclosed in the parenthesis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1) Claim(s) 1, 2-4, 5, 6, 12, 13, 14, 20, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman (US 20200330378 A1, PTO-892).
Friedman discloses a stable oil-in-water submicron emulsion cannabinoid composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w; meets claim 14), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS; meets emulsifier to CBD/THC ratio of claim 13), capric/caprylic triglyceride (meets instant claim 12, esters of capric/caprylic), a hydrogenated castor oil (7H), antioxidants, sweetener, PEG-35 castor oil, water. See TABLE 7, 6A, 6E, 7H; TABLE 5 4B, 4E, 4H; abstract. It is taught that the compositions therein are mixed with nutrients or foods i.e meets instant claim 23. See para [0036]; claim 14. It is pointed out that vit E-TPGS is food grade emulsifier or generally recognized as safe (GRAS), since it is mixed with nutrients or foods and any ingredient mixed with nutrients or foods has to be GRAS. It is taught that the compositions therein are nano-emulsions. See page 16, para [0188].
Friedman discloses instant composition as in instant claim 1, and said composition will be stable for a period of at least 30 days when stored at about 20-30 °C as in instant claim 1; and said composition will have a shelf stability of at least 3 months, 6 months or 12 months when stored at about 0 °C to 50 °C, or about 25 °C to 35 °C as in instant claim 20.
Regarding the recitation “wherein an administration of the cannabis oil emulsion comprising of no less than 10 mg of CBD and no less than 10 mg of THC to a subject provides a bioavailability as in instant claims 2-4, it is pointed out that these recitations are properties of the composition on administration. Friedman discloses instant composition, and the composition on administration will result in said plasma concentration as in instant claims 2-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 7, 8, 9, 10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20200330378 A1, PTO-892 as applied to claims 1, 2-4, 5, 6, 12, 13, 14, 20, 23.
Friedman discloses a stable oil-in-water submicron emulsion cannabinoid composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w; meets claim 14), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS), capric/caprylic triglyceride, hydrogenated castor oil (7H), antioxidants, sweetener, PEG-35 castor oil, water. See TABLE 7, 6A, 6E, 7H; TABLE 5 4B, 4E, 4H; abstract. Friedman teaches that the oil-in-water pharmaceutical composition comprises about 0.05 % w/w to 10 % w/w of at least one cannabinoid in a pharmaceutically acceptable carrier, from about 1% w/w to 10 % w/w of at least one triglyceride oil such as canola oil (claim 8, instant elected species), peppermint oil (claim 9, para [0058] wherein peppermint flavored syrup is taught; instant elected masking or flavoring agent), at least two emulsifiers, at least one taste-enhancing excipient and water. See claims 1, 8, 9. Friedman teaches that the composition therein can comprise chelating agents. See para [0148]. It is taught that the compositions therein are mixed with nutrients or foods i.e meets instant claim 23. See para [0036]; claim 14. It is pointed out that vit E-TPGS is food grade emulsifier or generally recognized as safe (GRAS), since it is mixed with nutrients or foods and any ingredient mixed with nutrients or foods has to be GRAS. It is taught that the compositions therein are nano-emulsions. See page 16, para [0188]; and the mean particle sizes range from for example 100 nm to 500 nm and the compositions are translucent, see paras [0190], [0192]. It is taught that the sweeteners can be glycerin, erythritol, xylitol (instant co-solvents as in instant claim 7). See claim 3. It is taught that the antioxidants can be combination of two or more agents whereby ascorbyl palmitate, tocopherol provide optimal synergistic effects (meets instant claim 10).
Friedman does not explicitly teach employment of canola oil (instant elected vegetable oil), peppermint oil (instant elected flavoring or masking agent) in the composition therein i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ triglyceride oil such as canola oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) because Friedman teaches that the oil-in-water pharmaceutical composition comprises about 0.05 % w/w to 10 % w/w of at least one cannabinoid in a pharmaceutically acceptable carrier; from about 1% w/w to 10 % w/w of at least one triglyceride oil such as canola oil (instant claim 8, instant elected species), peppermint oil; at least two emulsifiers, at least one taste-enhancing excipient and water. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ triglyceride oil such as canola oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ peppermint oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) because Friedman teaches that the oil-in-water pharmaceutical composition comprises about 0.05 % w/w to 10 % w/w of at least one cannabinoid in a pharmaceutically acceptable carrier, from about 1% w/w to 10 % w/w of at least one triglyceride oil such as canola oil, peppermint oil (claim 9, para [0058] wherein peppermint flavored syrup is taught, instant elected masking or flavoring agent), at least two emulsifiers, at least one taste-enhancing excipient and water. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ peppermint oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition, and with reasonable expectation of success of having the desired flavor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ sweeteners such as glycerin, erythritol, xylitol (instant co-solvents as in instant claim 7) in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) because Friedman teaches that the composition there in comprises sweeteners such as glycerin, erythritol, xylitol (instant co-solvents as in instant claim 7). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ sweeteners such as glycerin, erythritol, xylitol (instant co-solvents as in instant claim 7) in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition, and with reasonable expectation of success of having the desired flavor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ antioxidant tocopherol and L-ascorbic acid-6-palmitate as in instant claim 10 in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) because Friedman teaches that the composition contains anti-oxidants, and a combination of two or more agents whereby ascorbyl palmitate, tocopherol provide optimal synergistic effects. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ antioxidant tocopherol and L-ascorbic acid-6-palmitate in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC) (CBD:THC 1 :1; 0.5 % w/w), tocopheryl PEG 1000 succinate (2.0 % w/w or 1.2 % w/w; instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition. 
It would have been obvious to a person of ordinary skill in the art to obtain an oil-in-water cannabinoid emulsion wherein the emulsion comprises particles of size less than 500 nm or less than 200 nm because Friedman teaches that the compositions therein are nano-emulsions; and the mean particle sizes range from for example 100 nm to 500 nm, see paras [0190], [0192]. One of ordinary skill in the art would have been motivated to obtain an oil-in-water cannabinoid emulsion wherein the emulsion comprises particles of size less than 500 nm with reasonable expectation of success of obtaining composition with the desired properties, and turbidities in the range as in instant claim 16.



3) Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Faraci et al. (US 20200037638 A1, PTO-892).
Faraci et al. teaches an aqueous emulsion or a micellar dispersion comprising at least one cannabinoid or cannabinoid extract, and at least one surfactant. See claims 1, 216. The at least one cannabinoid or cannabinoid extract comprises THC, CBD, THCA or CBDA or a combination thereof. See claim 213. The surfactant can be polysorbate (see claim 205), D-α tocopherol polyethylene glycol 1000 succinate (TPGS). See para [0213], para [0251]. It is taught that the emulsion comprises particles with an average particle size less than about 100 nm (meets instant claim 15). It is taught that the composition can further comprise an antioxidant. See claim 206. It is taught that the composition can comprise a chelating agent such as ethylenediaminetetraacetic acid (EDTA). See para [0181]. The composition can comprise a fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof such as canola oil, peppermint oil. See paras [0088]-[0094]. It is taught that the cannabinoids THC and CBD can be present in an amount of 10-75 mg. See para [0120]. It is taught that the composition can be a beverage additive product in the form of a liquid comprising the cannabinoids i.e meets instant claim 23. See paras [0151]-[0155]. It is pointed out that vit E-TPGS is food grade emulsifier or generally recognized as safe (GRAS), since it is mixed with nutrients or foods. It is taught that the composition therein is stable at room temperature for a period of time that is at least 12 months. See paras [0158]-[0161] for stability. It is taught that the composition comprises 1-5 wt % of cannabinoid or cannabinoid extract. See para [0167]. It is taught that the CBD: THC ratio can be 5:1. See para [0234]; also teaches CBD:THC ratios can be varied, see paras [0194], [0229]-[0234]. By changing the amount of surfactant, dilution etc., particle size and turbidity can be changed. See paras [0274]-[0278]. It is taught that the composition therein may further comprise preservatives which include propylene glycol (instant co-solvent as in instant claim 7). See para [0186]. It is taught that the composition therein may further comprise osmotic agent such as glycerin, sorbitol (see para [0184]). It is taught that the compositions further comprise antioxidants such as tocopherols, ascorbyl palmitate. See claims 206-207. It is taught that the compositions therein can comprise active agents such as vitamin C. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ cannabidiol (CBD), tetrahydrocannabinol (THC) in a ratio as in instant claim 1, and instant claim 6 in the aqueous cannabinoid emulsion comprising tocopheryl PEG 1000 succinate (instant vit E-TPGS) because Faraci et al. teaches an aqueous emulsion or a micellar dispersion comprising at least one cannabinoid or cannabinoid extract which comprises THC, CBD, THCA or CBDA or a combination thereof (claim 213), and at least one surfactant such as polysorbate (see claim 205), D-α tocopherol polyethylene glycol 1000 succinate (TPGS). (see para [0213], para [0251]), and Faraci et al. teaches that the ratio of CBD: THC ratio can be 5:1. See para [0234]; also teaches CBD:THC ratios can be varied. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ cannabidiol (CBD), tetrahydrocannabinol (THC)  in a ratio as in instant claim 1, and claim 6 in the aqueous cannabinoid emulsion comprising tocopheryl PEG 1000 succinate (instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratios of CBD:THC, and the ratio of the emulsifier to CBD/THC as in instant claim 13. 
Faraci et al. teaches that the amounts of CBD, THC, surfactant or emulsifier can be varied in the composition. Thus, the reference has recognized these parameters as result effective variables that a person of ordinary skill in the art would routinely optimize. Optimization of result effective parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of amounts of ingredients would have been obvious at the time of applicant's invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ propylene glycol in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) because Faraci et al. teaches that the composition can further comprise preservatives which include propylene glycol (instant co-solvent as in instant claim 7). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ propylene glycol in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ canola oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) because Faraci et al. teaches that the composition can comprise a fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof such as canola oil, peppermint oil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ canola oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ peppermint oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) because Faraci et al. teaches that the composition can comprise a fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof such as canola oil, peppermint oil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ peppermint oil in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition, and with reasonable expectation of success of having the desired flavor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ ethylenediaminetetraacetic acid (EDTA) in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) because Faraci et al. teaches that the composition can comprise chelating agents such as EDTA (in instant claims 11, 12). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ EDTA in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition. 
Faraci et al. renders obvious instant composition as in instant claim 1, and said composition will be stable for a period of at least 30 days when stored at about 20-30 °C as in instant claim 1; and said composition will have a shelf stability of at least 3 months, 6 months or 12 months when stored at about 0 °C to 50 °C, or about 25 °C  to 35 °C as in instant claim 20.
Regarding the recitation “wherein an administration of the cannabis oil emulsion comprising of no less than 10 mg of CBD and no less than 10 mg of THC to a subject provides a bioavailability as in instant claims 2-4, it is pointed out that these recitations are properties of the composition on administration. Faraci et al. renders obvious instant compositions as in instant claim 1 in instant amounts of CBD, and THC, and the composition on administration will result in said plasma concentration as in instant claims 2-4.
It would have been obvious to a person of ordinary skill in the art to obtain an oil-in-water cannabinoid emulsion wherein the emulsion comprises particles of size less than 500 nm or less than 200 nm because Faraci et al. teaches that the compositions therein are nano-emulsions; and the emulsion comprises particles with an average particle size less than about 100 nm. 
It would have been obvious to a person of ordinary skill in the art to obtain an oil-in-water cannabinoid emulsion wherein the emulsion has Nephelometirc Turbidities in the range as in instant claim 16 because Faraci et al. teaches that by changing the amount of surfactant, dilution etc., turbidity can be changed.
One of ordinary skill in the art would have been motivated to obtain an oil-in-water cannabinoid emulsion wherein the emulsion comprises particles of size less than 500 nm or less than 200 nm with reasonable expectation of success of obtaining composition with the desired properties, and turbidities in the range as in instant claim 16.

4) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faraci et al. (US 20200037638 A1, PTO-892) as applied to 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 20, 23 above, and further in view of Goskonda et al. (US 2011/0306660, PTO-892).
Faraci et al. is applied as discussed above.
Faraci et al. does not teach the employment of ascorbic acid or vitamin C as the antioxidant in the composition therein.
Goskonda et al. teaches compositions comprising cannabinoids. It is taught that anti-oxidants such as tocopherols, ascorbic acid, ascorbyl palmitate can be employed in the composition therein.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ antioxidant ascorbic acid or vitamin C in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) because 1) Faraci et al. teaches that the composition can further comprise antioxidants such as tocopherols, ascorbyl palmitate, and .2) Goskonda et al. teaches compositions comprising cannabinoids, and teaches that anti-oxidants such as tocopherols, ascorbic acid, ascorbyl palmitate can be employed in the composition therein One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ antioxidant ascorbic acid or vitamin C in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ antioxidant tocopherol and L-ascorbic acid-6-palmitate in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) because Faraci et al. teaches that the composition can further comprise antioxidants such as tocopherols, ascorbyl palmitate. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ antioxidant tocopherol and L-ascorbic acid-6-palmiatate in the composition comprising cannabidiol (CBD), tetrahydrocannabinol (THC), tocopheryl PEG 1000 succinate (instant vit E-TPGS) with reasonable expectation of success of obtaining a stable cannabinoid composition. 

Prior Art made of Record:
US 20200330378 (used) or US 20210212946…. SELF-EMULSIFYING CANNABINOID COMPOSITIONS;
20200037638 A1 (used) or US 20200246404; TABLE 3, Cannabinoid extract (para [0359] for extract ingredients), TPGS
 EP3424493 or US 20200237713…STABLE CANNABINOID COMPOSITIONS, Foreign priority to 2017; 
US 2018/036075 ….emulsions of cannabinoid, CBD, Vit E TPGS; TABLE 3-5.
.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627